DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-9, 11-19, and 20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 20 have been considered but are moot because the new ground of rejection was made necessitated by amendment.
Applicant stated that the amended limitation “configuring the edge computing device for a cloud service based on an organization identification, a device type, a device identification, and an authentication token” is not disclosed by Appelbaum. 
However, in the new ground of rejection, Grannan was relied on to teach the indicated limitation. Please see the section 35 U.S.C. 103. 
Regarding 35 U.S.C. 112(a) rejection, Applicant's arguments filed on April 26, 2022 have been fully considered but they are not persuasive. 
Applicant made an argument that para. [0040] of the instant specification provides an example of scoring a condition. Applicant further stated that data is scored on four-point scale ad specific scores are then provided for high blood pressure. Applicant made an argument that one of ordinary skill in the art (e.g., medical expert) would be able to determine such scores, weights, and thresholds based on their knowledge and the teachings in the specification. 
These arguments have been considered but are not persuasive. 
 	As Applicant described, para. [0040] discloses that physiological parameters such as blood pressure and heart rate is scored between 0 and 3, where a higher score indicates a deteriorating condition. However, the instant specification does not give any guidance or standards for how these scores are used to obtain a combined care score and how the threshold is obtained to compare the combined care score to it to determine the condition of the patient. Additionally, a deteriorating condition doesn’t indicate the severity of a patient’s state, for example, whether the patient is conscious, unconscious, in a critical state, etc. 
The claimed subject matter, “building a plurality of machine learning algorithms in a cloud, wherein each machine learning algorithm from the plurality of machine learning algorithms are specific to a particular medical condition”, “scoring, by the edge computing device using the machine learning algorithm, the first care data score and the second care data score to obtain a combined care score”, and “determining, by the edge computing device, whether the combined care score is greater than a threshold”, was not described in the specification in a way to provide one skilled in the art a sufficient guidance to make and use the claimed invention and to conclude that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed. 
	Therefore, the 112(a) rejection of claims 1, 11, and 20 was maintained. 
Regarding 35 U.S.C. 101 rejection, Applicant’s argument has been fully considered but they are not persuasive. 
1) Applicant made arguments that Applicant’s claims cannot be considered a “mental process” since there are thousands, if not millions, of medical conditions that can be scored and it would be impossible for a human mind to process, let alone score, all of the medical conditions. Analyzing this vast amount of data creates a “big data” problem that is impossible to analyze with a human mind. 
This argument has been considered but is not persuasive. What Applicant is arguing is not recited in the claim. The claim only requires “a plurality of machine learning algorithms” and there is no description of how complex these machine learning algorithms are. A plurality of machine learning algorithms can be just “more than one”, and not thousands or millions. Even if a plurality of machine learning algorithms are numerous, given little description of what the machine learning algorithms are, scoring of data from sensors is something that can be done in a person’s mind or with pen and paper. Therefore, given the scope of the claim, there isn’t a problem of dealing with “big data”. 
2) Applicant made an argument that mathematical concepts of the claims are not conventional or generic as they require building a plurality of machine learning algorithms, each of which is specific to a particular medical condition. 
This argument has been considered but is not persuasive. Given lack of description about what these machine learning algorithms are in claim 1, 11, and 20 and in the instant specification, the mathematical concepts cannot be concluded as not conventional or generic. Nevertheless, mathematical concept is one of the categories for abstract idea. MPEP 2106.04(a)(2)
3) Applicant made an argument that “triggering … an emergency procedure when it is determined that the combined care score is greater than the threshold” is not directed to the abstract idea since examples of emergency procedures is provided in para. [0035]. Applicant also stated that the claimed features is an improvement in medical data processing and analysis and provide “time sensitive and responsive healthcare management by leveraging edge computing, data and network resources physically located closer to the source of the information such as healthcare sensors and actuators”. 
This argument has been considered but is not persuasive. 
As Applicant described, para. [0035] discloses that emergency procedure includes automatically contacting an emergency service provider or a care provider. However, the claim language is “triggering … an emergency procedure” which does not specify what that procedure is. As currently claimed, “triggering … an emergency procedure” may be simply turning on a switch in response to the determination that the combined care score is greater than the threshold. Additionally, even if the subject matter of contacting an emergency service provider is brought into the claim, the subject matter is still short of practical application. Simply notifying an emergency service provider that the combine care score exceeded the threshold does not amount to significantly more. MPEP 2106.05 
Additionally, as discussed in 35 U.S.C. 112(a) rejection below, the medical data processing and analysis lacks written description, and therefore, it cannot be determined that the claimed features are an improvement in medical data processing and analysis. 
4) Applicant made an argument that the amended limitation “configuring the edge computing device for a cloud service based on an organizational identification, a device type, a device identification, and an authentication token” are unconventional features. 
This argument has been considered but is not persuasive. 
The above amended limitation is merely configuring the device to transfer data between the device and the cloud server and wouldn’t affect the inventive concept of processing. The limitation is directed to insignificant extrasolutional activity. 
For these reasons, 35 U.S.C. 101 rejection of all claims have been maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a method for analyzing care data using an edge computing device. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 1 is directed towards a process. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “building a plurality of machine learning algorithms in a cloud, wherein each machine learning algorithm from the plurality of machine learning algorithms are specific to a particular medical condition”; “analyzing, by the edge computing device, the first care data to obtain a first care data score”; “analyzing, by the edge computing device, the second care data to obtain a second care data score”; “scoring, by the edge computing device using the machine learning algorithm, the first care data score and the second care data score to obtain a combined care score”; “determining, by the edge computing device, whether the combined care score is greater than a threshold”; and “triggering, by the edge computing device, an emergency procedure when it is determined that the combined care score is greater than the threshold”. 
	The reason that the limitations are considered an abstract idea is because they are directed to mental processes (observation, evaluation, judgment, opinion) and mathematical concepts (mathematical calculations). 
	Other than reciting “the edge computing device” and “a cloud” interpreted as a generic processor, nothing in the elements of the claim preclude the step from being performed in the mind. 
	The claim language “triggering … an emergency procedure” does not specify what type of emergency procedure it is requiring and can be interpreted broadly as a step identifying that there is an issue but not requiring any practical procedure to be performed. Currently as claimed, “triggering … an emergency procedure” is not a practical application. 

Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim recites “the edge computing device” and “a cloud” which can be interpreted as a generic processor. The edge computing device and a cloud do not integrate the judicial exception into a practical application, because it is merely using a generic processor as a tool to perform an abstract idea (see MPEP 2106.05(f)).  
  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, the claim recites additional elements, “registering the edge computing device”; “connecting the edge computing device to a cloud service”; Page 3 of 9Application No. 16/717,306Reply to Office Action “receiving, by the edge computing device, a machine learning algorithm from the plurality of machine learning algorithms from the cloud”; “receiving, by the edge computing device, first care data from a first sensor and second care data from a second sensor”; and “configuring the edge computing device for a cloud service based on an organizational identification, a device type, a device identification, and an authentication token”. 
The element, “configuring the edge computing device for a cloud service based on an organizational identification, a device type, a device identification, and an authentication token” is merely configuring the device to transfer data between the device and the cloud server and wouldn’t affect the inventive concept of processing. The limitation is directed to insignificant extrasolution activity. 
The additional elements do not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo. 
The additional elements are disclosed in a prior art reference: 
Appelbaum et al. (US 2018/0315499) discloses
registering the edge computing device (fig. 1, para. [0122], customer devices 117 read on “edge computing device”; para. [0108], [0164], registering); 
connecting the edge computing device to a cloud service (fig. 1, para. [0122], [0124], [0125], one or more networks 123 and operations server 103, para. [0013], a website or web-based application, cloud-based computing service, or other computing service having remote processes performed by devices of the service provider to provide functions and features to an end-user's device; para. [0164], Software executed by the user's computing device may receive the data for the request through a GUI, which may be a web-browser or an interface native to a locally-installed software application); 
receiving, by the edge computing device, a machine learning algorithm from the plurality of machine learning algorithms from the cloud (Appelbaum discloses that the operation server 103 transmits certain therapy regimen instructions to the customer device 117. The instructions may be machine-executable code that instructs the customer device to execute any number of processes, and/or the instructions may include pointers and/or identifiers directing the customer device to execute machine-executable code stored on the customer device. For example, the customer device may be instructed to transmit various types of data to the operations server. In some cases, to collect the data required by the instructions, the customer device may present a GUI that prompts the customer to input the data into corresponding fields of the GUI. (para. [0171]). Appelbaum also discloses that a customer device 117 may execute any number of software application programs, including, for example, a therapeutic software application program of the digital therapy service 101, where the therapeutic software allows the customer to interact with the services and features of the digital therapy service 101, and/or a third-party application associated with a third-party server 119. The customer device 117 may further exchange data and/or machine-executable instructions with, for example, an operations server 103 and an artificial intelligence server 109, via one or more networks 123. It should be appreciated that a customer device 117 may be any computing device comprising a processor and machine-readable memory capable of executing the processes and tasks described herein (para. [0155]); para. [0110] discloses embodiments of the systems and methods disclosed herein may include one or more computing devices, such as an operations server or any other computing device, that may calculate a health score for each customer. – These disclosures disclose that the machine learning algorithms can be received by the edge computing device from the cloud and run on the edge computing device.); 
receiving, by the edge computing device, first care data from a first sensor and second care data from a second sensor (para. [0157]-[0159], a data contribution device 121 may include electronic body metric measurement devices, e.g., smart scale 121 a, electronic sphygmomanometer, electronic blood glucose monitor, electronic cholesterol monitor, and  wearable devices, e.g., fitness trackers 121 b – devices 121a, 121b respectively read on a first sensor and a second sensor). 
Grannan (US 2005/0049886) discloses system and method for managing digital rights and content assets and discloses configuring an edge computing device for a cloud service based on an organizational identification, a device type, a device identification, and an authentication token (para. [0010], [0015], fig. 1, 2, web server, consumer device, para. [0011], the content provider ascertains the consumer’s identity by federating a single sign-on account that the user has established. The single sign-on account permits the user to move amongst various, unrelated sites and use the same account name and password (or other security tokens) for authentication. This disclosure reads on organizational identification and an authentication token.; para. [0017], in the device profile table 210, each device is associated with a unique device identifier 212, which may be the MAC address of the device or some other identifying characteristics such as a serial number. The device type 214 is a general description classifier for the device, to assist in ascertaining usage and media format playback capabilities. A device characteristic 216 defines whether the device is stationary or portable. A memory base address 218 and memory high address 220 define the available memory range and addresses to assist the content broker 120 in determining the feasibility of delivering specific content files to the device. The media management attribute 228 states the mode of operation of the device, whether the device is the current media management server master, media management server slave, or a media management client device. This disclosure reads on organizational identification, a device type, and device identification).
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 2-9, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.
Claims 11-20 re rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) an edge computing device and a non-transitory computer readable medium storing instructions. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claims 11 and 20 are directed towards an apparatus. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “building a plurality of machine learning algorithms in a cloud, wherein each machine learning algorithm from the plurality of machine learning algorithms are specific to a particular medical condition”; “analyzing, by the edge computing device, the first care data to obtain a first care data score”; “analyzing, by the edge computing device, the second care data to obtain a second care data score”; “scoring, by the edge computing device using the machine learning algorithm, the first care data score and the second care data score to obtain a combined care score”; “determining, by the edge computing device, whether the combined care score is greater than a threshold”; and “triggering, by the edge computing device, an emergency procedure when it is determined that the combined care score is greater than the threshold”. 
	The reason that the limitations are considered an abstract idea is because they are directed to mental processes (observation, evaluation, judgment, opinion) and mathematical concepts (mathematical calculations). 
	Other than reciting “the edge computing device” and “a cloud” interpreted as a generic processor, nothing in the elements of the claim preclude the step from being performed in the mind. 
The claim language “triggering … an emergency procedure” does not specify what type of emergency procedure it is requiring and can be interpreted broadly as a step identifying that there is an issue but not requiring any practical procedure to be performed. Currently as claimed, “triggering … an emergency procedure” is not a practical application.

Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim recites “the edge computing device” and “a cloud” which can be interpreted as a generic processor. The edge computing device and a cloud do not integrate the judicial exception into a practical application, because it is merely using a generic processor as a tool to perform an abstract idea (see MPEP 2106.05(f)).  
  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, the claim recites additional elements, “registering the edge computing device”; “connecting the edge computing device to a cloud service”; Page 3 of 9Application No. 16/717,306Reply to Office Action “receiving, by the edge computing device, a machine learning algorithm from the plurality of machine learning algorithms from the cloud”; “receiving, by the edge computing device, first care data from a first sensor and second care data from a second sensor”; and “configuring the edge computing device for a cloud service based on an organizational identification, a device type, a device identification, and an authentication token”. 
The element, “configuring the edge computing device for a cloud service based on an organizational identification, a device type, a device identification, and an authentication token” is merely configuring the device to transfer data between the device and the cloud server and wouldn’t affect the inventive concept of processing. The limitation is directed to insignificant extrasolution activity. 
	The additional elements do not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo. 
The additional elements are disclosed in a prior art reference: 
Appelbaum et al. (US 2018/0315499) discloses
registering the edge computing device (fig. 1, para. [0122], customer devices 117 read on “edge computing device”; para. [0108], [0164], registering); 
connecting the edge computing device to a cloud service (fig. 1, para. [0122], [0124], [0125], one or more networks 123 and operations server 103, para. [0013], a website or web-based application, cloud-based computing service, or other computing service having remote processes performed by devices of the service provider to provide functions and features to an end-user's device; para. [0164], Software executed by the user's computing device may receive the data for the request through a GUI, which may be a web-browser or an interface native to a locally-installed software application); 
receiving, by the edge computing device, a machine learning algorithm from the plurality of machine learning algorithms from the cloud (Appelbaum discloses that the operation server 103 transmits certain therapy regimen instructions to the customer device 117. The instructions may be machine-executable code that instructs the customer device to execute any number of processes, and/or the instructions may include pointers and/or identifiers directing the customer device to execute machine-executable code stored on the customer device. For example, the customer device may be instructed to transmit various types of data to the operations server. In some cases, to collect the data required by the instructions, the customer device may present a GUI that prompts the customer to input the data into corresponding fields of the GUI. (para. [0171]). Appelbaum also discloses that a customer device 117 may execute any number of software application programs, including, for example, a therapeutic software application program of the digital therapy service 101, where the therapeutic software allows the customer to interact with the services and features of the digital therapy service 101, and/or a third-party application associated with a third-party server 119. The customer device 117 may further exchange data and/or machine-executable instructions with, for example, an operations server 103 and an artificial intelligence server 109, via one or more networks 123. It should be appreciated that a customer device 117 may be any computing device comprising a processor and machine-readable memory capable of executing the processes and tasks described herein (para. [0155]); para. [0110] discloses embodiments of the systems and methods disclosed herein may include one or more computing devices, such as an operations server or any other computing device, that may calculate a health score for each customer. – These disclosures disclose that the machine learning algorithms can be received by the edge computing device from the cloud and run on the edge computing device.); 
receiving, by the edge computing device, first care data from a first sensor and second care data from a second sensor (para. [0157]-[0159], a data contribution device 121 may include electronic body metric measurement devices, e.g., smart scale 121 a, electronic sphygmomanometer, electronic blood glucose monitor, electronic cholesterol monitor, and  wearable devices, e.g., fitness trackers 121 b – devices 121a, 121b respectively read on a first sensor and a second sensor). 
Grannan (US 2005/0049886) discloses system and method for managing digital rights and content assets and discloses configuring an edge computing device for a cloud service based on an organizational identification, a device type, a device identification, and an authentication token (para. [0010], [0015], fig. 1, 2, web server, consumer device, para. [0011], the content provider ascertains the consumer’s identity by federating a single sign-on account that the user has established. The single sign-on account permits the user to move amongst various, unrelated sites and use the same account name and password (or other security tokens) for authentication. This disclosure reads on organizational identification and an authentication token.; para. [0017], in the device profile table 210, each device is associated with a unique device identifier 212, which may be the MAC address of the device or some other identifying characteristics such as a serial number. The device type 214 is a general description classifier for the device, to assist in ascertaining usage and media format playback capabilities. A device characteristic 216 defines whether the device is stationary or portable. A memory base address 218 and memory high address 220 define the available memory range and addresses to assist the content broker 120 in determining the feasibility of delivering specific content files to the device. The media management attribute 228 states the mode of operation of the device, whether the device is the current media management server master, media management server slave, or a media management client device. This disclosure reads on organizational identification, a device type, and device identification).
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 12-19, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re Claims 1, 11, and 20, the limitations, “building a plurality of machine learning algorithms in a cloud, wherein each machine learning algorithm from the plurality of machine learning algorithms are specific to a particular medical condition”, “scoring, by the edge computing device using the machine learning algorithm, the first care data score and the second care data score to obtain a combined care score”, and “determining, by the edge computing device, whether the combined care score is greater than a threshold” lack written description. 
Para. [0036]-[0040] and fig. 5 describe a process for scoring data from various sensors. Para. [0040] gives examples with blood pressure and heart rate. However, the instant specification does not describe what these scores mean, and the disclosure does not specify a certain standard in terms of how they are scored (for example, whether a certain range of values corresponding to a score means a critical condition or a normal condition). 
Regarding the limitation “using the machine learning algorithm … to obtain a combined care score”, based on the review of the instant specification, the only specific computation disclosed is the sensor data being weighted and scored in Para. [0034] and fig. 4 at step 406. If “the machine learning algorithm” used to obtain a combined care score is referring to this weighting and scoring method in para. [0034], the instant specification lacks written description of which combinations of physiological parameters are weighted and scored for which particular medical condition. The instant specification also does not describe how the parameters may be weighted and scored. The instant specification does not disclose any working examples of machine learning algorithms used to obtain a combined score for a plurality of medical conditions. 
Additionally, the instant specification does not describe a standard for the threshold that the combined care score is compared to; therefore, it does not describe what the threshold means and how the threshold should be set for each of the medical conditions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Appelbaum et al. (US 2018/0315499), hereinafter “Appelbaum”, in view of Grannan et al. (US 2005/0049886), hereinafter “Grannan”.  
Re Claim 1, Appelbaum discloses a method for analyzing care data using an edge computing device, the method comprising:  
building a plurality of machine learning algorithms in a cloud (para. [0112], a health score model applied by an operations server or other computing device may be trained and re-trained using any number of known statistical and regression algorithms against a predetermined set of data fields. Any number of supervised learning techniques can be used to train a health score model; fig. 1, para. [0122], operations servers 103), wherein each machine learning algorithm from the plurality of machine learning algorithms are specific to a particular medical condition (para. [0112], A health score model applied by an operations server or other computing device of the digital therapy service may be trained and re-trained using any number of known statistical and regression algorithms against a predetermined set of data fields, para. [0110], The health score of a customer addressing diabetes may be calculated by the operations server using a health score model that is trained with and uses data fields relevant to monitoring diabetes, such as blood glucose level and weight; para. [0168], para. [0108], health condition, e.g., diabetes, high blood-pressure, high cholesterol) – Appelbaum discloses that depending on the medical condition, different algorithm is used that requires different data fields. Appelbaum discloses that the system can address different health conditions such as diabetes, high blood-pressure, and high cholesterol);
registering the edge computing device (fig. 1, para. [0122], customer devices 117 read on “edge computing device”; para. [0108], [0164], registering); 
connecting the edge computing device to a cloud service (fig. 1, para. [0122], [0124], [0125], one or more networks 123 and operations server 103, para. [0013], a website or web-based application, cloud-based computing service, or other computing service having remote processes performed by devices of the service provider to provide functions and features to an end-user's device; para. [0164], Software executed by the user's computing device may receive the data for the request through a GUI, which may be a web-browser or an interface native to a locally-installed software application); 
receiving, by the edge computing device, a machine learning algorithm from the plurality of machine learning algorithms from the cloud (Appelbaum discloses that the operation server 103 transmits certain therapy regimen instructions to the customer device 117. The instructions may be machine-executable code that instructs the customer device to execute any number of processes, and/or the instructions may include pointers and/or identifiers directing the customer device to execute machine-executable code stored on the customer device. For example, the customer device may be instructed to transmit various types of data to the operations server. In some cases, to collect the data required by the instructions, the customer device may present a GUI that prompts the customer to input the data into corresponding fields of the GUI. (para. [0171]). Appelbaum also discloses that a customer device 117 may execute any number of software application programs, including, for example, a therapeutic software application program of the digital therapy service 101, where the therapeutic software allows the customer to interact with the services and features of the digital therapy service 101, and/or a third-party application associated with a third-party server 119. The customer device 117 may further exchange data and/or machine-executable instructions with, for example, an operations server 103 and an artificial intelligence server 109, via one or more networks 123. It should be appreciated that a customer device 117 may be any computing device comprising a processor and machine-readable memory capable of executing the processes and tasks described herein (para. [0155]); para. [0110] discloses embodiments of the systems and methods disclosed herein may include one or more computing devices, such as an operations server or any other computing device, that may calculate a health score for each customer. – These disclosures disclose that the machine learning algorithms can be received by the edge computing device from the cloud and run on the edge computing device.); 
receiving, by the edge computing device, first care data from a first sensor and second care data from a second sensor (para. [0157]-[0159], a data contribution device 121 may include electronic body metric measurement devices, e.g., smart scale 121 a, electronic sphygmomanometer, electronic blood glucose monitor, electronic cholesterol monitor, and  wearable devices, e.g., fitness trackers 121 b – devices 121a, 121b respectively read on a first sensor and a second sensor); 
analyzing, by the edge computing device, the first care data to obtain a first care data score (para. [0112], [0158], [0166], data fields (e.g., blood glucose, cholesterol, blood pressure, weight, number of interactions with the software or coach) – measurements, or care data, from data contribution devices 121 transmitted to the edge computing device also works as care data score); 
analyzing, by the edge computing device, the second care data to obtain a second care data score (para. [0112], [0158], [0166], data fields (e.g., blood glucose, cholesterol, blood pressure, weight, number of interactions with the software or coach) – measurements, or care data, from data contribution devices 121 transmitted to the edge computing device also works as care data score); 
scoring, by the edge computing device using the machine learning algorithm, the first care data score and the second care data score to obtain a combined care score (para. [0110], [0111], [0112], A computing device may execute one or more artificial intelligence and/or machine learning software programs to generate and update health score modeling algorithms, and/or generate and update the health scores of customers. An operations server may apply a health score model to calculate a health score, where the health score model may indicate parameters (e.g., data fields) and/or relative-weights for the parameters when calculating a corresponding health score. The health score and the corresponding health score model may be a function, at least in part, of the interactions between the customer and aspects of the digital therapy service. For instance, the health score of a customer addressing diabetes may be calculated by the operations server using a health score model that is trained with and uses data fields relevant to monitoring diabetes, such as blood glucose level and weight – parameters, e.g., data fields read on “the first care data score and the second care data score”; para. [0171], [0155], [0110] discloses that a customer device 117 may be any computing device comprising a processor and machine-readable memory capable of executing the processes and tasks described herein); 
determining, by the edge computing device, whether the combined care score is greater than a threshold (para. [0179], [0180], scoring records may contain multiple threshold values, which may function as, for example, upper and lower threshold bounds for expected performance; the operations server may determine that values of a customer's data record or their calculated health score is below a lower-bound threshold, and thus the customer is non-compliant;  the threshold values and/or the health score model applied by the operations server may be based on any number additional variables, such as when the operations server applies a threshold value and/or health score model or the customer's history of the relevant values; para. [0182], [0183], fig. 2A, step 215, the operations server may generate instructions for the customer device to display an achievement interface via the GUI of the customer device, when the operations server determines that a particular value in the customer data satisfies a corresponding milestone threshold value; para. [0190],  the operations server may adjust features and/or resources provided to the customer and/or the therapeutic software application on the customer device based on the customer's health score, certain body measurement scores in the customer profile record, and/or achievement milestone comparisons. Resources may include other aspects of the digital therapy service that may be provided to customers during the course of treatment, such as additional coaches or more/less time with the customer's assigned coach, meeting time with specialist personnel (e.g., doctors, dieticians, nutritionists, psychiatrists/psychologists, kinesiologists, personal trainers), and other resources; para. [0171], [0155], [0110] discloses that a customer device 117 may be any computing device comprising a processor and machine-readable memory capable of executing the processes and tasks described herein); and 
triggering, by the edge computing device, an emergency procedure when it is determined that the combined care score is greater than the threshold (para. [0179], For instance, the operations server may determine that values of a customer's data record or their calculated health score is below a lower-bound threshold, and thus the customer is non-compliant. This may trigger the operations server to, for example, identify a new chatbot to be implemented and then update the customer's chatbot queue, update the customer's therapy regimen (e.g., adjust diet, adjust exercise, increase number of coach calls, increase the number of tasks requiring customer interactions), or discontinue the customer's therapy regimen, among others); para. [0183], the health score of the customer may fail to satisfy a lower-bound threshold value. In response, the operations server may identify the chatbot identifiers for a chatbot that may, for example, report the calculated health score to the customer via a GUI of the customer device and then prompt the customer to input data of any type containing a reflection, and a chatbot that may, for example, interact with the customer to schedule a time to conduct a call with a coach; para. [0190],  the operations server may adjust features and/or resources provided to the customer and/or the therapeutic software application on the customer device based on the customer's health score, certain body measurement scores in the customer profile record, and/or achievement milestone comparisons. Resources may include other aspects of the digital therapy service that may be provided to customers during the course of treatment, such as additional coaches or more/less time with the customer's assigned coach, meeting time with specialist personnel (e.g., doctors, dieticians, nutritionists, psychiatrists/psychologists, kinesiologists, personal trainers), and other resources; para. [0171], [0155], [0110] discloses that a customer device 117 may be any computing device comprising a processor and machine-readable memory capable of executing the processes and tasks described herein).  
Appelbaum discloses that therapy regimen may indicate to the operations server which features a customer’s authentication credentials or the customer device should have access to (para. [0167]), but is silent regarding configuring the edge computing device for a cloud service based on an organizational identification, a device type, a device identification, and an authentication token.
However, Grannan discloses system and method for managing digital rights and content assets and teaches configuring an edge computing device for a cloud service based on an organizational identification, a device type, a device identification, and an authentication token (para. [0010], [0015], fig. 1, 2, web server, consumer device, para. [0011], the content provider ascertains the consumer’s identity by federating a single sign-on account that the user has established. The single sign-on account permits the user to move amongst various, unrelated sites and use the same account name and password (or other security tokens) for authentication. This disclosure reads on organizational identification and an authentication token.; para. [0017], in the device profile table 210, each device is associated with a unique device identifier 212, which may be the MAC address of the device or some other identifying characteristics such as a serial number. The device type 214 is a general description classifier for the device, to assist in ascertaining usage and media format playback capabilities. A device characteristic 216 defines whether the device is stationary or portable. A memory base address 218 and memory high address 220 define the available memory range and addresses to assist the content broker 120 in determining the feasibility of delivering specific content files to the device. The media management attribute 228 states the mode of operation of the device, whether the device is the current media management server master, media management server slave, or a media management client device. This disclosure reads on organizational identification, a device type, and device identification) for the purpose of providing credential for registering to access data/content (para. [0011]) and determining the feasibility of delivering specific content files to the device (para. [0017]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Appelbaum, by configuring the edge computing device for a cloud service based on an organizational identification, a device type, a device identification, and an authentication token, as taught by Grannan, for the purpose of providing credential for registering to access data/content (para. [0011]) and determining the feasibility of delivering specific content files to the device (para. [0017])
Re Claims 11 and 20, Claims 11 and 20 are rejected under substantially the same basis as claim 1.  
Re Claim 2, Appelbaum discloses transmitting, by the edge computing device to the cloud service, deidentified first care data and deidentified second care data (para. [0157], [0164], The customer device 117 may execute software for the third-party service that transmits the data to the third-party server 119, which may be remotely queried by the operations server 103; or the customer device 117 may directly transmit the data generated by the wearable device 121 b to the operations server 103; para. [0149], [0166] discloses that data records of the customers are organized by customer identifiers, which means the data are labeled with the customer identifiers rather than the customer’s personal information; para. [0171] also discloses using a chatbot identifier to implement a chatbot, where the chatbot identifier is limited to a particular customer. Chatbot implemented is used as an interface for the customer to communicate with the digital therapy service. The use of chatbot identifier reads on deidentification.), wherein the cloud service modifies the machine learning algorithm using the deidentified first care data and deidentified second care data (para. [0110]-[0114], A computing device may execute one or more artificial intelligence and/or machine learning software programs to generate and update health score modeling algorithms. In some examples, machine learning software may “learn” (e.g., update data processing algorithms according to historical data trends) from training data, which, in some instances, includes labeled data; In this example, the corresponding health score model may be trained with and use a plurality of data fields, such that the operations server or other computing device applying a health score model outputs a calculated value representing a broad understanding of the customer's health – These disclosures disclose the algorithms being modified by being trained with old and new data.).  
Re Claim 12, Claim 12 is rejected under substantially the same basis as claim 2.
Re Claim 3, Appelbaum discloses receiving, by the edge computing device, the modified machine learning algorithm from the cloud (Appelbaum discloses that the operation server 103 transmits certain therapy regimen instructions to the customer device 117. The instructions may be machine-executable code that instructs the customer device to execute any number of processes, and/or the instructions may include pointers and/or identifiers directing the customer device to execute machine-executable code stored on the customer device. For example, the customer device may be instructed to transmit various types of data to the operations server. In some cases, to collect the data required by the instructions, the customer device may present a GUI that prompts the customer to input the data into corresponding fields of the GUI. (para. [0171]). Appelbaum also discloses that a customer device 117 may execute any number of software application programs, including, for example, a therapeutic software application program of the digital therapy service 101, where the therapeutic software allows the customer to interact with the services and features of the digital therapy service 101, and/or a third-party application associated with a third-party server 119. The customer device 117 may further exchange data and/or machine-executable instructions with, for example, an operations server 103 and an artificial intelligence server 109, via one or more networks 123. It should be appreciated that a customer device 117 may be any computing device comprising a processor and machine-readable memory capable of executing the processes and tasks described herein (para. [0155]); para. [0110] discloses embodiments of the systems and methods disclosed herein may include one or more computing devices, such as an operations server or any other computing device, that may calculate a health score for each customer. – These disclosures disclose that the modified machine learning algorithms can be received by the edge computing device from the cloud.).  
Re Claim 13, Claim 13 is rejected under substantially the same basis as claim 3.
Re Claim 4, Appelbaum discloses that the triggering an emergency procedure comprises automatically contacting an emergency service provider (para. [0179], For instance, the operations server may determine that values of a customer's data record or their calculated health score is below a lower-bound threshold, and thus the customer is non-compliant. This may trigger the operations server to, for example, identify a new chatbot to be implemented and then update the customer's chatbot queue, update the customer's therapy regimen (e.g., adjust diet, adjust exercise, increase number of coach calls, increase the number of tasks requiring customer interactions), or discontinue the customer's therapy regimen, among others); para. [0183], the health score of the customer may fail to satisfy a lower-bound threshold value. In response, the operations server may identify the chatbot identifiers for a chatbot that may, for example, report the calculated health score to the customer via a GUI of the customer device and then prompt the customer to input data of any type containing a reflection, and a chatbot that may, for example, interact with the customer to schedule a time to conduct a call with a coach; para. [0190],  the operations server may adjust features and/or resources provided to the customer and/or the therapeutic software application on the customer device based on the customer's health score, certain body measurement scores in the customer profile record, and/or achievement milestone comparisons. Resources may include other aspects of the digital therapy service that may be provided to customers during the course of treatment, such as additional coaches or more/less time with the customer's assigned coach, meeting time with specialist personnel (e.g., doctors, dieticians, nutritionists, psychiatrists/psychologists, kinesiologists, personal trainers), and other resources).  
Re Claim 14, Claim 14 is rejected under substantially the same basis as claim 4. 
Re Claim 5, Appelbaum discloses transmitting, by the edge computing device to the cloud service, deployment configuration data (para. [0080]-[0083], [0146], [0213], updating, by the computer, the status indicator corresponding to the first chatbot according to a status update received from the mobile application at the user device – status update from the customer device/mobile application at the user device reads on “deployment configuration data”).  
Re Claim 15, Claim 15 is rejected under substantially the same basis as claim 5. 
Re Claim 6, Appelbaum discloses that the edge computing device is a mobile computing device (para. [0122], [0124], customer device, sometimes referred to as “mobile devices”).  
Re Claim 16, Claim 16 is rejected under substantially the same basis as claim 6. 
Re Claim 7, Appelbaum discloses that the edge computing device connects to the first sensor using wired or wireless connections (para. [0157]), where the wireless connection can be a cellular data connection (para. [0124]).   
Re Claim 17, Claim 17 is rejected under substantially the same basis as claim 17. 
Re Claim 8, Appelbaum discloses that the first sensor is one of a blood pressure monitor, an activity tracker, an electrocardiogram sensor, a global positioning system device, an accelerometer, a weather monitor, and a fall detection sensor (para. [0157]-[0159], a data contribution device 121 may include electronic body metric measurement devices, e.g., smart scale 121 a, electronic sphygmomanometer, electronic blood glucose monitor, electronic cholesterol monitor, and  wearable devices, e.g., fitness trackers 121 b).  
Re Claim 18, Claim 18 is rejected under substantially the same basis as claim 8. 
Re Claim 9, Appelbaum discloses that the edge computing device connects to the first sensor using a service in a container package (para. [0157], [0164], The customer device 117 may execute software for the third-party service that transmits the data to the third-party server 119, which may be remotely queried by the operations server 103; or the customer device 117 may directly transmit the data generated by the wearable device 121 b to the operations server 103; para. [0158], the smart scale 121 a may be configured using an interface on the customer device 117. This body measurement data from smart scale 121a may be transmitted to the customer device 117 and/or a third-party server 119, along with any number of additional data fields (e.g., timestamp), until such data is forwarded by the customer device 117 or third-party server 119 to the operations server 103, para. [0159], The data contribution devices 121 may generate data in any number of formats and communicate the data to a customer device 117, third-party server 119, operations server 103, artificial intelligence server 109, or other device. These disclosures disclose that data from the first sensor are obtained via a software interface by the edge computing device; para. [0080], [0089], [0151], [0153] disclose chatbot being implemented by customer device 117 from the operation server 103, para. [0171], [0155] discloses that customer device 117 may execute any number of software application programs where the therapeutic software allows the customer to interact with the services and features of the digital therapy service 101, and/or a third-party application associated with a third-party server 119. The customer device 117 may further exchange data and/or machine-executable instructions with, for example, an operations server 103 and an artificial intelligence server 109, via one or more networks 123. These disclosures read on “using a service in a container package, wherein the container package is a docker container”).  
Re Claim 19, Claim 19 is rejected under substantially the same basis as claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sobol et al. (US 2019/0209022) discloses a wearable electronic device and system for identifying changes in salient indicators of patient health and teaches building a plurality of machine learning algorithms in at least one of a cloud, a backhaul server, and wearable electronic device, wherein each machine learning algorithm from the plurality of machine learning algorithms are specific to a particular medical condition (para. [0047], para. [0121] discloses edge computing configuration and cloud computing, para. [0157], a tensor processing unit (TPU) such as those being developed by Google to be used in conjunction with its open-source library TensorFlow may be used specifically for neural network applications, particularly for its ability to conduct analytics not just in the cloud 500, but also as part of autonomous or semi-autonomous hardware that is specific to system 1 or wearable electronic device 100, para. [0227], a process may use kNN for the initial classification to identify a disease subset (also known as a diagnosis class) to which a particular disease or medical condition belongs based on commonality of symptoms, after which other classifier algorithms as discussed herein that are trained, validated and tested on the LEAP data perform detection-specific analyses of the likelihood of a particular disease using the symptom information inferred by the acquired data from the wearable electronic device 100, Such an approach may be particularly useful in correlating the LEAP data to symptoms that in turn may be related to a particular disease or medical condition, particularly when combined with access to symptom data that may be used to correlate the acquired data to a particular disease, [0228], regression-based approaches, para. [0263], data is used to build a machine learning model for predicting health conditions about a patient or group of patients comes from the presently acquired data from the LEAP data).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, December 3, 2022Examiner, Art Unit 3792   
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792